UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1606



ASHA HASSEN,

                                                          Petitioner,

          versus


JOHN D. ASHCROFT,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-473-551)


Submitted:   December 8, 2004              Decided:   January 3, 2005


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Richard S. Bromberg, LAW OFFICES OF RICHARD S. BROMBERG,
Washington, D.C., for Petitioner.     Peter D. Keisler, Assistant
Attorney General, Allen W. Hausman, Senior Litigation Counsel,
Thomas K. Ragland, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Asha Hassen, a native and citizen of Ethiopia, petitions

for review of an order of the Board of Immigration Appeals (Board)

affirming the immigration judge’s denial of her application for

asylum, withholding of removal, and protection under the Convention

Against Torture (CAT).

          We will reverse the Board only if the evidence “‘was so

compelling that no reasonable fact finder could fail to find the

requisite fear of persecution.’”          Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (quoting INS v. Elias-Zacarias, 502 U.S. 478,

483-84 (1992)).       We have reviewed the administrative record, the

immigration judge’s decision, and the Board’s order and find

substantial evidence supports the conclusion that Hassen failed to

establish the past persecution or well-founded fear of future

persecution necessary to establish eligibility for asylum.                See 8

C.F.R. § 1208.13(a) (2004) (stating that the burden of proof is on

the alien to establish eligibility for asylum); Elias-Zacarias, 502

U.S. at 483 (same).

          Next,       we   uphold   the     Board's   denial   of   Hassen’s

application     for   withholding    of   removal.      The    standard    for

withholding of removal is “more stringent than that for asylum

eligibility.”    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).             An

applicant for withholding must demonstrate a clear probability of

persecution. INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987). As


                                    - 2 -
Hassen failed to establish refugee status, she cannot satisfy the

higher standard necessary for withholding.

          Furthermore, we conclude substantial evidence supports

the determination that Hassen did not establish it was more likely

than not that she would be tortured if removed to Ethiopia, see 8

C.F.R. § 1208.16(c)(2) (2004), and thus, that Hassen’s petition for

protection under the CAT was properly denied.

          Accordingly, we deny Hassen’s petition for review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                   PETITION DENIED




                              - 3 -